PER CURIAM.
Henry P. Brooks, Jr., appeals a nonfinal order denying his motion for temporary injunction. Mr. Brooks sought an injunction prohibiting Hillsborough County from closing a public right of way to motorized vehicular traffic. Based upon the limited evidence presented at this stage in the proceedings, we conclude that the trial court did not abuse its discretion in concluding that Mr. Brooks had not carried his burden of proving his entitlement to the temporary injunction. We express no opinion as to the merits of Brooks’ underlying claims or his request for a permanent injunction.
Affirmed.
BLUE, C.J., and ALTENBERND and STRINGER, JJ„ Concur.